Citation Nr: 1751593	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  10-07 808	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative arthritis and degenerative disc disease of the lumbar spine, rated as 20 percent disabling prior to November 10, 2011, 40 percent disabling from November 10, 2011 to January 30, 2012, and 20 percent disabling thereafter.  

2.  Entitlement to an initial rating in excess of 10 percent for sciatic radiculopathy of the left lower extremity.  

3.  Entitlement to a higher initial rating for degenerative arthritis and degenerative disc disease of the cervical spine, rated as 20 percent disabling prior to May 13, 2010, 100 percent disabling from May 13, 2010 to July 31, 2012, and 20 percent disabling thereafter.  

4.  Entitlement to a higher initial rating for radiculopathy of the left upper extremity, rated as 10 percent disabling prior to March 25, 2010, 20 percent disabling from March 25, 2010 to May 12, 2010, and noncompensably disabling thereafter.  

5.  Entitlement to a higher initial rating for degenerative arthritis of the right shoulder, rated as 10 percent disabling prior to November 10, 2011, 20 percent disabling from November 10, 2011 to December 21, 2015, and 10 percent disabling thereafter. 

6.  Entitlement to a higher initial rating for degenerative arthritis of the left shoulder, rated as 10 percent disabling prior to November 10, 2011, 20 percent disabling from November 10, 2011 to December 21, 2015, and 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1993 and from June 1998 to May 2009.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in July 2011.  A transcript of the hearing is associated with the record. 

In January 2012 and January 2017, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.



FINDING OF FACT

On September 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
M. H. Hawley
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


